Exhibit 10.2

 

[g184871kei001.gif]OMNICELL, INC.

AMENDED AND RESTATED

 1997 EMPLOYEE STOCK PURCHASE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS MARCH 18, 1997

APPROVED BY STOCKHOLDERS MARCH 6, 1998

AMENDED BY THE BOARD OF DIRECTORS APRIL 19, 2000

AMENDMENT APPROVED BY STOCKHOLDERS APRIL 16, 2001

AMENDED BY THE BOARD OF DIRECTORS MARCH 5, 2009

AMENDMENT APPROVED BY STOCKHOLDERS MAY 19, 2009

 

1.                                      PURPOSE.

 

(a)           The purpose of the Plan is to provide a means by which Employees
of the Company and certain designated Affiliates may be given an opportunity to
purchase shares of the Common Stock of the Company.

 

(b)           The Company, by means of the Plan, seeks to retain the services of
such Employees, to secure and retain the services of new Employees and to
provide incentives for such persons to exert maximum efforts for the success of
the Company and its Affiliates.

 

(c)           The Company intends that the Rights to purchase shares of the
Common Stock granted under the Plan be considered options issued under an
“employee stock purchase plan,” as that term is defined in Section 423(b) of the
Code.

 

2.                                      DEFINITIONS.

 

(a)           “Affiliate” means any parent corporation or subsidiary
corporation, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)           “Committee” means a Committee appointed by the Board in accordance
with subparagraph 3(c) of the Plan.

 

(e)           “Common Stock” means the Common Stock of Omnicell, Inc.

 

(f)            “Company” means Omnicell, Inc., a Delaware corporation.

 

(g)           “Director” means a member of the Board.

 

(h)           “Eligible Employee” means an Employee who meets the requirements
set forth in the Offering for eligibility to participate in the Offering.

 

1

--------------------------------------------------------------------------------


 

(i)            “Employee” means any person, including Officers and Directors,
employed by the Company or an Affiliate of the Company.  Neither service as a
Director nor payment of a director’s fee shall be sufficient to constitute
“employment” by the Company or the Affiliate.

 

(j)            “Employee Stock Purchase Plan” means a plan that grants rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.

 

(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(l)            “Fair Market Value” means the value of a security, as determined
in good faith by the Board.  If the security is listed on any established stock
exchange or traded on the Nasdaq National Market or the Nasdaq SmallCap Market,
then, except as otherwise provided in the Offering, the Fair Market Value of the
security shall be the closing sales price (rounded up where necessary to the
nearest whole cent) for such security (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the relevant security of the Company) on the
relevant determination date, as reported in The Wall Street Journal or such
other source as the Board deems reliable, or if such date is not a trading day,
then on the next preceding trading day.

 

(m)          “Non-Employee Director” means a Director who either (i) is not a
current Employee or Officer of the Company or its parent or subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(n)           “Offering” means the grant of Rights to purchase shares of the
Common Stock under the Plan to Eligible Employees.

 

(o)           “Offering Date” means a date selected by the Board for an Offering
to commence.

 

(p)           “Outside Director” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code), is not a former employee of the Company or an “affiliated corporation”
receiving compensation for prior services (other than benefits under a tax
qualified pension plan), was not an officer of the Company or an “affiliated
corporation” at any time, and is not currently receiving direct or indirect
remuneration from the Company or an “affiliated corporation” for services in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

 

(q)           “Participant” means an Eligible Employee who holds an outstanding
Right granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Right granted under the Plan.

 

2

--------------------------------------------------------------------------------


 

(r)           “Plan” means this  Omnicell, Inc. Amended and Restated 1997
Employee Stock Purchase Plan.

 

(s)           “Purchase Date” means one or more dates established by the Board
during an Offering on which Rights granted under the Plan shall be exercised and
purchases of shares of the Common Stock carried out in accordance with such
Offering.

 

(t)            “Right” means an option to purchase shares of the Common Stock
granted pursuant to the Plan.

 

(u)           “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3 as in effect with respect to the Company at the time discretion is
being exercised regarding the Plan.

 

(v)            “Securities Act” means the Securities Act of 1933, as amended.

 

3.                                      ADMINISTRATION.

 

(a)           The Board shall administer the Plan unless and until the Board
delegates administration to a Committee, as provided in subparagraph 3(c). 
Whether or not the Board has delegated administration, the Board shall have the
final power to determine all questions of policy and expediency that may arise
in the administration of the Plan.

 

(b)           The Board (or the Committee) shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            To determine when and how Rights to purchase shares of the Common
Stock shall be granted and the provisions of each Offering of such Rights (which
need not be identical).

 

(ii)           To designate from time to time which Affiliates of the Company
shall be eligible to participate in the Plan.

 

(iii)         To construe and interpret the Plan and Rights granted under it,
and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.

 

(iv)          To amend the Plan as provided in paragraph 14.

 

(v)            To terminate or suspend the Plan as provided in paragraph 16.

 

(vi)          Generally, to exercise such powers and to perform such acts as it
deems necessary or expedient to promote the best interests of the Company and
its Affiliates and to carry out the intent that the Plan be treated as an
Employee Stock Purchase Plan.

 

3

--------------------------------------------------------------------------------


 

(c)           The Board may delegate administration of the Plan to a Committee
of the Board composed of two (2) or more members, all of the members of which
Committee may be, in the discretion of the Board, Non-Employee Directors and/or
Outside Directors.  If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board, including the power to delegate to a
subcommittee of two (2) or more Outside Directors any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or such a subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board.  The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.

 

4.                                      SHARES SUBJECT TO THE PLAN.

 

(a)           Subject to the provisions of paragraph 13 relating to adjustments
upon changes in securities, the shares of the Common Stock that may be sold
pursuant to Rights granted under the Plan shall not exceed in the aggregate
three million (3,000,000) shares of the Common Stock (the “Reserved Shares”). 
If any Right granted under the Plan shall for any reason terminate without
having been exercised, the shares of the Common Stock not purchased under such
Right shall again become available for the Plan.

 

(b)           The shares of the Common Stock subject to the Plan may be unissued
shares of the Common Stock or shares of the Common Stock that have been bought
on the open market at prevailing market prices or otherwise.

 

5.                                      GRANT OF RIGHTS; OFFERING.

 

The Board may from time to time grant or provide for the grant of Rights to
purchase shares of the Common Stock under the Plan to Eligible Employees in an
Offering on an Offering Date or Dates selected by the Board.  Each Offering
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate, which shall comply with the requirements of
Section 423(b)(5) of the Code that all Employees granted Rights to purchase
shares of the Common Stock under the Plan shall have the same rights and
privileges.  The terms and conditions of an Offering shall be incorporated by
reference into the Plan and treated as part of the Plan.  The provisions of
separate Offerings need not be identical, but each Offering shall include
(through incorporation of the provisions of this Plan by reference in the
document comprising the Offering or otherwise) the period during which the
Offering shall be effective, which period shall not exceed twenty-seven (27)
months beginning with the Offering Date, and the substance of the provisions
contained in paragraphs 6 through 9, inclusive.

 

6.                                      ELIGIBILITY.

 

(a)           Rights may be granted only to Employees of the Company or, as the
Board may designate as provided in subparagraph 3(b), to Employees of an
Affiliate.  Except as provided in subparagraph 6(b), an Employee shall not be
eligible to be granted Rights under the Plan unless, on the Offering Date, such
Employee has been in the employ of the Company or the Affiliate, as the case may
be, for such continuous period preceding such grant as the Board may require,
but in no event shall the required period of continuous employment be greater
than two (2) years; provided, however, that Employees who are employed by the
Company as of the Effective Date

 

4

--------------------------------------------------------------------------------


 

of this Plan, as amended and restated, who would otherwise be Eligible Employees
if not for the required period of continuous employment with the Company shall
be eligible to participate in the Plan with respect to the first Offering Period
beginning with or immediately following the Effective Date of this Plan, as
amended and restated, without regard to their period of prior continuous
employment with the Company provided that they remain in continuous employment
through the end of the first Offering Period.

 

(b)           The Board may provide that each person who, during the course of
an Offering, first becomes an Eligible Employee will, on a date or dates
specified in the Offering which coincides with the day on which such person
becomes an Eligible Employee or which occurs thereafter, receive a Right under
that Offering, which Right shall thereafter be deemed to be a part of that
Offering.  Such Right shall have the same characteristics as any Rights
originally granted under that Offering, as described herein, except that:

 

(i)            the date on which such Right is granted shall be the “Offering
Date” of such Right for all purposes, including determination of the exercise
price of such Right;

 

(ii)           the period of the Offering with respect to such Right shall begin
on its Offering Date and end coincident with the end of such Offering; and

 

(iii)         the Board may provide that if such person first becomes an
Eligible Employee within a specified period of time before the end of the
Offering, he or she will not receive any Right under that Offering.

 

(c)           No Employee shall be eligible for the grant of any Rights under
the Plan if, immediately after any such Rights are granted, such Employee owns
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or of any Affiliate.  For purposes
of this subparagraph 6(c), the rules of Section 424(d) of the Code shall apply
in determining the stock ownership of any Employee, and stock which such
Employee may purchase under all outstanding rights and options shall be treated
as stock owned by such Employee.

 

(d)           An Eligible Employee may be granted Rights under the Plan only if
such Rights, together with any other Rights granted under all Employee Stock
Purchase Plans of the Company and any Affiliates, as specified by
Section 423(b)(8) of the Code, do not permit such Eligible Employee’s rights to
purchase shares of the Common Stock or any Affiliate to accrue at a rate which
exceeds twenty five thousand dollars ($25,000) of the fair market value of such
shares of the Common Stock (determined at the time such Rights are granted) for
each calendar year in which such Rights are outstanding at any time.

 

(e)           The Board may provide in an Offering that Employees who are highly
compensated Employees within the meaning of Section 423(b)(4)(D) of the Code
shall not be eligible to participate.

 

5

--------------------------------------------------------------------------------


 

7.                                      RIGHTS; PURCHASE PRICE.

 

(a)           On each Offering Date, each Eligible Employee, pursuant to an
Offering made under the Plan, shall be granted the Right to purchase up to the
number of shares of the Common Stock purchasable either:

 

(i)            with a percentage designated by the Board not exceeding fifteen
percent (15%) of such Employee’s Earnings (as defined by the Board in each
Offering) during the period which begins on the Offering Date (or such later
date as the Board determines for a particular Offering) and ends on the date
stated in the Offering, which date shall be no later than the end of the
Offering; or

 

(ii)           with a maximum dollar amount designated by the Board that, as the
Board determines for a particular Offering, (1) shall be withheld, in whole or
in part, from such Employee’s Earnings (as defined by the Board in each
Offering) during the period which begins on the Offering Date (or such later
date as the Board determines for a particular Offering) and ends on the date
stated in the Offering, which date shall be no later than the end of the
Offering and/or (2) shall be contributed, in whole or in part, by such Employee
during such period.

 

(b)           The Board shall establish one or more Purchase Dates during an
Offering on which Rights granted under the Plan shall be exercised and purchases
of shares of the Common Stock carried out in accordance with such Offering.

 

(c)           In connection with each Offering made under the Plan, the Board
may specify a maximum number of shares of the Common Stock that may be purchased
by any Participant as well as a maximum aggregate number of shares of the Common
Stock that may be purchased by all Participants pursuant to such Offering.  In
addition, in connection with each Offering that contains more than one Purchase
Date, the Board may specify a maximum aggregate number of shares of the Common
Stock which may be purchased by all Participants on any given Purchase Date
under the Offering.  If the aggregate purchase of shares of the Common Stock
upon exercise of Rights granted under the Offering would exceed any such maximum
aggregate amount, the Board shall make a pro rata allocation of the shares of
the Common Stock available in as nearly a uniform manner as shall be practicable
and as it shall deem to be equitable.

 

(d)           The purchase price of shares of the Common Stock acquired pursuant
to Rights granted under the Plan shall be not less than the lesser of:

 

(i)            an amount equal to eighty-five percent (85%) of the fair market
value of the shares of the Common Stock on the Offering Date; or

 

(ii)           an amount equal to eighty-five percent (85%) of the fair market
value of the shares of the Common Stock on the Purchase Date.

 

8.                                      PARTICIPATION; WITHDRAWAL; TERMINATION.

 

(a)           An Eligible Employee may become a Participant in the Plan pursuant
to an Offering by delivering a participation agreement to the Company within the
time specified in the Offering, in such form as the Company provides.  Each such
agreement shall authorize payroll

 

6

--------------------------------------------------------------------------------


 

deductions of up to the maximum percentage specified by the Board of such
Employee’s Earnings during the Offering (as defined in each Offering).  The
payroll deductions made for each Participant shall be credited to a bookkeeping
account for such Participant under the Plan and either may be deposited with the
general funds of the Company or may be deposited in a separate account in the
name of, and for the benefit of, such Participant with a financial institution
designated by the Company.  To the extent provided in the Offering, a
Participant may reduce (including to zero) or increase such payroll deductions. 
To the extent provided in the Offering, a Participant may begin such payroll
deductions after the beginning of the Offering.  A Participant may make
additional payments into his or her account only if specifically provided for in
the Offering and only if the Participant has not already had the maximum
permitted amount withheld during the Offering.

 

(b)           At any time during an Offering, a Participant may terminate his or
her payroll deductions under the Plan and withdraw from the Offering by
delivering to the Company a notice of withdrawal in such form as the Company
provides.  Such withdrawal may be elected at any time prior to the end of the
Offering except as provided by the Board in the Offering.  Upon such withdrawal
from the Offering by a Participant, the Company shall distribute to such
Participant all of his or her accumulated payroll deductions (reduced to the
extent, if any, such deductions have been used to acquire shares of the Common
Stock for the Participant) under the Offering, without interest unless otherwise
specified in the Offering, and such Participant’s interest in that Offering
shall be automatically terminated.  A Participant’s withdrawal from an Offering
will have no effect upon such Participant’s eligibility to participate in any
other Offerings under the Plan but such Participant will be required to deliver
a new participation agreement in order to participate in subsequent Offerings
under the Plan.

 

(c)           Rights granted pursuant to any Offering under the Plan shall
terminate immediately upon cessation of any participating Employee’s employment
with the Company or a designated Affiliate for any reason (subject to any
post-employment participation period required by law) or other lack of
eligibility. The Company shall distribute to such terminated Employee all of his
or her accumulated payroll deductions (reduced to the extent, if any, such
deductions have been used to acquire shares of the Common Stock for the
terminated Employee) under the Offering, without interest unless otherwise
specified in the Offering. If the accumulated payroll deductions have been
deposited with the Company’s general funds, then the distribution shall be made
from the general funds of the Company, without interest.  If the accumulated
payroll deductions have been deposited in a separate account with a financial
institution as provided in subparagraph 8(a), then the distribution shall be
made from the separate account, without interest unless otherwise specified in
the Offering.

 

(d)           Rights granted under the Plan shall not be transferable by a
Participant otherwise than by will or the laws of descent and distribution, or
by a beneficiary designation as provided in paragraph 15 and, otherwise during
his or her lifetime, shall be exercisable only by the person to whom such Rights
are granted.

 

7

--------------------------------------------------------------------------------


 

9.                                      EXERCISE.

 

(a)           On each Purchase Date specified therefor in the relevant Offering,
each Participant’s accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of shares of the Common Stock up to the maximum
number of shares of the Common Stock permitted pursuant to the terms of the Plan
and the applicable Offering, at the purchase price specified in the Offering. 
No fractional shares of the Common Stock shall be issued upon the exercise of
Rights granted under the Plan unless specifically provided for in the Offering.

 

(b)           Unless otherwise specifically provided in the Offering, the
amount, if any, of accumulated payroll deductions remaining in any Participant’s
account after the purchase of shares of the Common Stock that is equal to the
amount required to purchase one or more whole shares of the Common Stock on the
final Purchase Date of the Offering shall be distributed in full to the
Participant at the end of the Offering, without interest. If the accumulated
payroll deductions have been deposited with the Company’s general funds, then
the distribution shall be made from the general funds of the Company, without
interest. If the accumulated payroll deductions have been deposited in a
separate account with a financial institution as provided in subparagraph 8(a),
then the distribution shall be made from the separate account, without interest
unless otherwise specified in the Offering.  The amount of accumulated payroll
deductions remaining in any Participant’s account that is less than the amount
required to purchase one whole share of Common Stock on the final Purchase Date
of the Offering shall be carried over to the next Offering or shall, if the
Participant requests or does not participate in the next Offering, be refunded.

 

(c)           No Rights granted under the Plan may be exercised to any extent
unless the shares of the Common Stock to be issued upon such exercise under the
Plan (including Rights granted thereunder) are covered by an effective
registration statement pursuant to the Securities Act and the Plan is in
material compliance with all applicable state, foreign and other securities and
other laws applicable to the Plan.  If on a Purchase Date in any Offering
hereunder the Plan is not so registered or in such compliance, no Rights granted
under the Plan or any Offering shall be exercised on such Purchase Date, and the
Purchase Date shall be delayed until the Plan is subject to such an effective
registration statement and such compliance, except that the Purchase Date shall
not be delayed more than twelve (12) months and the Purchase Date shall in no
event be more than twenty-seven (27) months from the Offering Date.  If, on the
Purchase Date of any Offering hereunder, as delayed to the maximum extent
permissible, the Plan is not registered and in such compliance, no Rights
granted under the Plan or any Offering shall be exercised and all payroll
deductions accumulated during the Offering (reduced to the extent, if any, such
deductions have been used to acquire Shares) shall be distributed to the
Participants, without interest unless otherwise specified in the Offering. If
the accumulated payroll deductions have been deposited with the Company’s
general funds, then the distribution shall be made from the general funds of the
Company, without interest. If the accumulated payroll deductions have been
deposited in a separate account with a financial institution as provided in
subparagraph 8(a), then the distribution shall be made from the separate
account, without interest unless otherwise specified in the Offering.

 

10.                               COVENANTS OF THE COMPANY.

 

(a)           During the terms of the Rights granted under the Plan, the Company
shall ensure that the number of shares of the Common Stock required to satisfy
such Rights are available.

 

8

--------------------------------------------------------------------------------


 

(b)           The Company shall seek to obtain from each federal, state, foreign
or other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to issue and sell shares of the Common Stock upon
exercise of the Rights granted under the Plan.  If, after reasonable efforts,
the Company is unable to obtain from any such regulatory commission or agency
the authority which counsel for the Company deems necessary for the lawful
issuance and sale of shares of the Common Stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell shares of the
Common Stock upon exercise of such Rights unless and until such authority is
obtained.

 

11.                               USE OF PROCEEDS FROM SHARES.

 

Proceeds from the sale of shares of the Common Stock pursuant to Rights granted
under the Plan shall constitute general funds of the Company.

 

12.                               RIGHTS AS A STOCKHOLDER.

 

A Participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, shares of the Common Stock subject to Rights
granted under the Plan unless and until the Participant’s shares of the Common
Stock acquired upon exercise of Rights under the Plan are recorded in the books
of the Company.

 

13.                               ADJUSTMENTS UPON CHANGES IN SECURITIES.

 

(a)           If any change is made in the shares of the Common Stock subject to
the Plan, or subject to any Right, without the receipt of consideration by the
Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of shares of the Common Stock subject to the Plan
pursuant to subparagraph 4(a), and the outstanding Rights will be appropriately
adjusted in the class(es), number of shares of the Common Stock and purchase
limits of such outstanding Rights.  The Board shall make such adjustments, and
its determination shall be final, binding and conclusive.  (The conversion of
any convertible securities of the Company shall not be treated as a transaction
that does not involve the receipt of consideration by the Company.)

 

(b)           In the event of:  (i) a dissolution, liquidation, or sale of all
or substantially all of the assets of the Company; (ii) a merger or
consolidation in which the Company is not the surviving corporation; or (iii) a
reverse merger in which the Company is the surviving corporation but the shares
of the Common Stock outstanding immediately preceding the merger are converted
by virtue of the merger into other property, whether in the form of securities,
cash or otherwise, then: (1) any surviving or acquiring corporation may assume
Rights outstanding under the Plan or may substitute similar rights (including a
right to acquire the same consideration paid to the Company’s stockholders in
the transaction described in this subparagraph 13(b)) for those outstanding
under the Plan, or (2) in the event any surviving or acquiring corporation does
not assume such Rights or substitute similar rights for those outstanding under
the Plan, then, as determined by the Board in its sole discretion, such Rights

 

9

--------------------------------------------------------------------------------


 

may continue in full force and effect or the Participants’ accumulated payroll
deductions (exclusive of any accumulated interest which cannot be applied toward
the purchase of shares of the Common Stock under the terms of the Offering) may
be used to purchase shares of the Common Stock immediately prior to the
transaction described above under the ongoing Offering and the Participants’
Rights under the ongoing Offering thereafter terminated.

 

14.                               AMENDMENT OF THE PLAN.

 

(a)           The Board at any time, and from time to time, may amend the Plan. 
However, except as provided in paragraph 13 relating to adjustments upon changes
in securities and except as to minor amendments to benefit the administration of
the Plan, to take account of a change in legislation or to obtain or maintain
favorable tax, exchange control or regulatory treatment for Participants or the
Company or any Affiliate, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary for
the Plan to satisfy the requirements of Section 423 of the Code, Rule 16b-3
under the Exchange Act and any Nasdaq or other securities exchange listing
requirements.  Currently under the Code, stockholder approval within twelve (12)
months before or after the adoption of the amendment is required where the
amendment will:

 

(i)            Increase the number of shares of the Common Stock reserved for
Rights under the Plan;

 

(ii)           Modify the provisions as to eligibility for participation in the
Plan to the extent such modification requires stockholder approval in order for
the Plan to obtain employee stock purchase plan treatment under Section 423 of
the Code or to comply with the requirements of Rule 16b-3; or

 

(iii)         Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to obtain employee stock purchase
plan treatment under Section 423 of the Code or to comply with the requirements
of Rule 16b-3.

 

(b)           It is expressly contemplated that the Board may amend the Plan in
any respect the Board deems necessary or advisable to provide Employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to Employee Stock Purchase Plans
and/or to bring the Plan and/or Rights granted under it into compliance
therewith.

 

(c)           Rights and obligations under any Rights granted before amendment
of the Plan shall not be impaired by any amendment of the Plan, except with the
consent of the person to whom such Rights were granted, or except as necessary
to comply with any laws or governmental regulations, or except as necessary to
ensure that the Plan and/or Rights granted under the Plan comply with the
requirements of Section 423 of the Code.

 

10

--------------------------------------------------------------------------------


 

15.                               DESIGNATION OF BENEFICIARY.

 

(a)           A Participant may file a written designation of a beneficiary who
is to receive any shares of the Common Stock and/or cash, if any, from the
Participant’s account under the Plan in the event of such Participant’s death
subsequent to the end of an Offering but prior to delivery to the Participant of
such shares of the Common Stock and cash.  In addition, a Participant may file a
written designation of a beneficiary who is to receive any cash from the
Participant’s account under the Plan in the event of such Participant’s death
during an Offering.

 

(b)           The Participant may change such designation of beneficiary at any
time by written notice.  In the event of the death of a Participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Participant’s death, the Company shall deliver such shares of the
Common Stock and/or cash to the executor or administrator of the estate of the
Participant, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its sole discretion, may deliver such
shares of the Common Stock and/or cash to the spouse or to any one or more
dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

16.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)           The Board in its discretion may suspend or terminate the Plan at
any time.  Unless sooner terminated, the Plan shall terminate at the time that
all of the shares of the Common Stock subject to the Plan’s reserve, as
increased and/or adjusted from time to time, have been issued under the terms of
the Plan.  No Rights may be granted under the Plan while the Plan is suspended
or after it is terminated.

 

(b)           Rights and obligations under any Rights granted while the Plan is
in effect shall not be impaired by suspension or termination of the Plan, except
as expressly provided in the Plan or with the consent of the person to whom such
Rights were granted, or except as necessary to comply with any laws or
governmental regulation, or except as necessary to ensure that the Plan and/or
Rights granted under the Plan comply with the requirements of Section 423 of the
Code.

 

17.                               EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective simultaneously with the effectiveness of the
Company’s registration statement under the Securities Act with respect to the
initial public offering of shares of the Company’s Common Stock (the “Effective
Date”), but no Rights granted under the Plan shall be exercised unless and until
the Plan has been approved by the stockholders of the Company within twelve (12)
months before or after the date the Plan, as amended and restated, is adopted by
the Board, which date may be prior to the Effective Date.

 

11

--------------------------------------------------------------------------------